Title: To John Adams from James McHenry, 4 September 1799
From: McHenry, James
To: Adams, John



Sir.
Trenton War Department 4th Augt. Sept. 1799.

I have the honour to inclose you a letter from Major General Pinckney dated the 12 of Augt. ulto containing a request, that Mr. Pierre Gaillard, may be appointed the eighth first Lieutenant in the room of Mr. Charles Boyle who has refused to accept.
With the greatest respect I have the honour to be, Sir, / Your most obt / & most hble st.

James McHenry